DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Jolly et al (US-8752784).
 	Regarding claim 1, Jolly et al. discloses an outer tube (212) mechanically coupled to a first coupler (218); one or more substantially annular elastomer bearings (230/232) inside the outer tube (fig 2b); a spacer tube (214) concentrically and movably (col. 6, line 24) positioned inside the outer tube (212) and partially surrounded by the one or more elastomeric bearings (at least radially, fig 2b); an inner tube (217/238) mechanically coupled to a second coupler (222) and concentrically positioned inside the spacer tube (fig 2b), wherein sidewalls of the inner tube define a first fluid chamber (at least 240) inside the inner tube (fig 2b); and a floating annular ring (244) positioned in concentric alignment 
	Regarding claim 3, Jolly et al. discloses wherein the floating annular ring (244) is made from one or more of a polymeric material, rubber, vulcanized rubber, a ceramic material, a metal, or a metal alloy (fig 2b). It has been interpreted that the crosshatches in fig 2b represent one of the claimed materials.  Since elements 230 and 232 have been disclosed as elastomeric and element 244 is in an environment (helicopter rotor)that requires heat resistance and strength, element 244 has been interpreted to be at least one of ceramic, metal, or metal alloy.
Regarding claim 4, Jolly et al. discloses a guide structure (at least 224 and 226) inside the outer tube (fig 2b), the guide structure capable of limiting movement of the floating annular ring to a predefined axial position (at least between 224 and 226) and allow the floating annular ring (244) to translate radially along with the spacer tube (214) in operation (fig 2b, col. 6, lines 11-66).
Regarding claim 6, Jolly et al. discloses wherein the guide structure (at least 224 and 226) is configured to move within a limited range inside the outer tube or is mechanically coupled to one of the spacer tube and the outer tube (fig 2b, col. 6, lines 15-21).
Regarding claim 7, Jolly et al. discloses a plunger-spring system (at least at 238) inside the inner tube to provide volume compensation (at least via the auxiliary chambers) fluid exchange between one 
Regarding claim 8, Jolly et al. discloses one or more seeping holes (col. 6, line 64-65, at least the backfill ports and/or valves) in a sidewall of the inner tube, the seeping holes configured to provide fluidic communication between the first fluid chamber (240) and one or both of the second and third fluid chambers (246/248) without causing a dynamic pressure change in the first fluid chamber (at least during compensating or a shearing event (col. 6, lines 58-66).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second floating annular ring positioned in concentric alignment about a second portion of the outer tube offset from the first portion, wherein the one or more elastomer bearings, the first floating annular ring, and the second floating annular ring at least partially define one or more of a second fluid chamber, a third fluid chamber, and a fourth fluid chamber inside the outer tube, the second, third, and fourth fluid chambers are configured in fluidic communication with one another and with the first fluid chamber, and the first floating annular ring and the second floating annular ring are configured to: substantially surround the spacer tube, and control a consistent fluid exchange gap, respectively, between the second and third fluid chambers and the third and fourth fluid chambers of the outer tube.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious fitting a floating annular ring in concentric alignment about a portion of the outer tube such that the floating annular ring substantially surrounds the spacer tube and is radially movable to control a consistent fluid exchange between the one or more fluid chambers of the outer tube; and partially fitting the inner tube inside the spacer tube. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/              Examiner, Art Unit 3657                       

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657